Exhibit 10.1

 

AMENDMENT NO. 7

 

Dated as of September 21, 2005

 

to

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 9, 2002

 

THIS AMENDMENT NO. 7 (this “Amendment”) is entered into as of September 21, 2005
by and among SYNNEX CORPORATION (formerly known as SYNNEX Information
Technologies, Inc.), a Delaware corporation (the “Borrower”), GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation (“GE Capital”), as a Lender and in
its capacity as the contractual representative for itself and the Lenders (the
“Agent”), and BANK OF AMERICA, N.A., as a Lender (“Bank of America”).
Capitalized terms used in this Amendment which are not otherwise defined herein,
shall have the meanings given such terms in the Credit Agreement (as defined
below).

 

RECITALS:

 

WHEREAS, the Borrower, the Lenders and the Agent are parties to that certain
Amended and Restated Credit Agreement dated as of July 9, 2002 (as amended by
that certain Amendment No. 1, dated October 17, 2002, that certain Amendment No.
2, dated May 15, 2003, that certain Amendment No. 3, dated June 30, 2003, that
certain Amendment No. 4, dated September 5, 2003, that certain Amendment No. 5,
dated December 30, 2003, and that certain Amendment No. 6, dated as of September
17, 2004, the “Credit Agreement”); and

 

WHEREAS, the parties hereto have agreed to amend the Credit Agreement on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders and the Agent hereby agree as follows.

 

1. Amendment to the Credit Agreement. As of the Effective Date (as hereafter
defined) and subject to the satisfaction of the conditions precedent set forth
in Section 2 below, the Credit Agreement is hereby amended as follows:

 

1.1. Section 4.1 is hereby amended by amending Annex E to the Credit Agreement
by deleting Paragraph 2 thereof in its entirety and replacing it with the
following: “Intentionally Omitted”.



--------------------------------------------------------------------------------

1.2. Clause (c) of Section 6.15 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(c) the Borrower may (i) repurchase shares of its common stock or options for
such shares or (ii) declare and pay dividends on its capital stock in cash,
provided, in each case, that (1) the daily average of the Net Liquidity
Availability for the 90-day period immediately preceding the date of such
repurchase or dividend shall be at least $20,000,000, (2) no Event of Default
shall have occurred and be continuing as of the date of such repurchase or
dividend (both before and after giving effect thereto), (3) except as provided
in clause (4) below, the aggregate amount of such repurchases and dividends
shall not exceed $5,000,000 in any twelve-month period, and (4) in addition to
the repurchases permitted under the foregoing clause (3), the Borrower may
repurchase additional shares of its common stock or options for such shares at
any time between September 1, 2005 and November 30, 2006 in an aggregate amount
not to exceed $20,000,000; and”

 

2. Conditions of Effectiveness of this Amendment. This Amendment shall become
effective as of the date hereof (the “Effective Date”) when, and only when, the
Agent shall have received each of the following:

 

(a) counterparts of this Amendment duly executed by the Borrower and the
Requisite Lenders; and

 

(b) a Consent in the form attached hereto executed by each of ComputerLand
Corporation and MiTAC Industrial Corp.

 

3. Representations and Warranties of the Borrower.

 

3.1. Upon the effectiveness of this Amendment pursuant to Section 2 hereof, the
Borrower hereby reaffirms in all material respects all covenants,
representations and warranties made in the Credit Agreement to the extent the
same are not amended hereby and except to the extent the same expressly relates
solely to an earlier date and agrees that all such covenants, representations
and warranties shall be deemed to have been re-made as of the Effective Date of
this Amendment and that, as of the Effective Date of this Amendment and after
giving effect hereto, no Default or Event of Default has occurred and is
continuing.

 

3.2. The Borrower hereby represents and warrants that this Amendment and the
Credit Agreement, as amended hereby, constitute legal, valid and binding
obligations of the Borrower and are enforceable against the Borrower in
accordance with their terms.

 

4. Reference to and Effect on the Credit Agreement.

 

4.1. Upon the effectiveness of this Amendment pursuant to Section 2 hereof, on
and after the date hereof, each reference to the Credit Agreement in any of the
Loan Documents shall mean and be a reference to the Credit Agreement as amended
hereby.

 

4.2. Except as specifically set forth above, the Credit Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

 

2



--------------------------------------------------------------------------------

4.3. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Agent or any Lender, nor constitute a waiver of any provision of
the Credit Agreement, or any other documents, instruments and agreements
executed and/or delivered in connection therewith.

 

5. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

6. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

7. Entire Agreement. This Amendment, taken together with the Credit Agreement
and all of the other Loan Documents, embodies the entire agreement and
understanding of the parties hereto and supersedes all prior agreements and
understandings, written and oral, relating to the subject matter hereof.

 

8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State and any applicable laws of the United States of
America.

 

9. No Course of Dealing. The Lenders have entered into this Amendment on the
express understanding with the Borrower that in entering into this Amendment the
Lenders are not establishing any course of dealing with the Borrower. The
Agent’s and the Lenders’ rights to require strict performance with all the terms
and conditions of the Credit Agreement as amended by this Amendment and the
other Loan Documents shall not in any way be impaired by the execution of this
Amendment. Neither the Agent nor any Lender shall be obligated in any manner to
execute any further amendments or waivers, and if such waivers or amendments are
requested in the future, assuming the terms and conditions thereof are
acceptable to them, the Agent and the Lenders may require the payment of fees in
connection therewith.

 

10. Release. To induce the Agent and Lenders to enter into this Amendment, the
Borrower acknowledges and agrees that it has no actual or potential claim or
cause of action against the Agent or Lenders relating to any Loan Documents or
any actions or events occurring on or before the date hereof. The Borrower
waives and releases any right to assert same.

 

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment No. 7 has been duly executed as of the day
and year first above written.

 

SYNNEX CORPORATION (formerly known as
SYNNEX Information Technologies, Inc.), as the
Borrower By:  

/s/ Dennis Polk

--------------------------------------------------------------------------------

Name:   Dennis Polk Title:   SVP Corporate Finance and Chief Financial Officer
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and as a Lender By:  

/s/ Eugene Seip

--------------------------------------------------------------------------------

Name:   Eugene Seip Title:   Duly Authorized Signatory BANK OF AMERICA, N.A., as
a Lender By:  

/s/ John McNamara

--------------------------------------------------------------------------------

Name:   John McNamara Title:   Vice President

 

Amendment No. 7

to

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CONSENT

 

Each of the undersigned, as Guarantor under a Subsidiary Guaranty executed in
favor of the Agent in connection with the Amended and Restated Credit Agreement
referred to in Amendment No. 7 to Amended and Restated Credit Agreement (as the
same may have been or be amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”) and/or as Grantor under a Subsidiary Security
Agreement executed in favor of the Agent in connection with the Amended and
Restated Credit Agreement referred to in such Amendment (as the same may have
been or be amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), hereby consents to such Amendment and confirms
and agrees that (i) the Guaranty and the Security Agreement are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, and (ii) the Security Agreement and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Obligations.

 

COMPUTERLAND CORPORATION By:  

/s/ Simon Y. Leung

--------------------------------------------------------------------------------

Name:   Simon Y. Leung Title:   General Counsel and Corporate Secretary MiTAC
INDUSTRIAL CORP. By:  

/s/ Simon Y. Leung

--------------------------------------------------------------------------------

Name:   Simon Y. Leung Title:   General Counsel and Corporate Secretary